245 U.S. 115 (1917)
HENDRICKSON, JUDGE OF THE COUNTY COURT OF TAYLOR COUNTY, KENTUCKY,
v.
CREAGER.
SAME
v.
GARDNER.
SAME
v.
HOCKER.
SAME
v.
STERLING LAND & INVESTMENT COMPANY.
Nos. 428, 429, 430, 431.
Supreme Court of United States.
Argued October 11, 1917.
Decided November 5, 1917.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Mr. Helm Bruce, with whom Mr. Abel Harding was on the brief, for petitioner.
Mr. L.A. Faurest, with whom Mr. A.E. Richards was on the brief, for respondents.
*116 MR. JUSTICE McREYNOLDS announced the decision of the court:
The essential questions involved in these cases are the same as those considered and decided in No. 427, ante, 105. The judgment of the Circuit Court of Appeals in each of them is accordingly
Affirmed.